          Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JAMI LYNN MEDINA,

        Plaintiff,

v.                                                                                       No. 19-cv-1114 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.


                             MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand for

Rehearing [Doc. 20], filed on June 11, 2020. The Commissioner responded on August 31, 2020.

[Doc. 25]. Plaintiff replied on September 21, 2020. [Doc. 26]. The parties have consented to my

entering final judgment in this case. [Doc. 12]. Having meticulously reviewed the entire record

and being fully advised in the premises, the Court finds that the Administrative Law Judge (“ALJ”)

failed to apply the correct legal standards in weighing the opinion of Plaintiff’s treating physician,

Dr. Johnson. Accordingly, the Motion will be granted, and the case will be remanded for further

proceedings. See 42 U.S.C. § 405(g) (sentence four) (2018).

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were


1
 A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. § 404.981. This case fits the general framework, and therefore, the Court reviews the ALJ’s
decision as the Commissioner’s final decision.
         Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 2 of 10




applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal quotation marks omitted).

                      Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or
                                                 2
             Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 3 of 10




mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R.

§ 404.1505(a).

           When considering a disability application, the Commissioner is required to use a five step

sequential evaluation process. 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

At the first four steps of the evaluation process, the claimant must show: (1) she is not engaged in

“substantial gainful activity”; and (2) she has a “severe medically determinable . . . impairment . .

. or a combination of impairments” that has lasted or is expected to last for at least one year; and

(3) her impairment(s) either meet or equal one of the Listings2 of presumptively disabling

impairments; or (4) she is unable to perform her “past relevant work.”                    20 C.F.R.

§ 404.1520(a)(4)(i–iv); Grogan, 399 F.3d at 1261. If she cannot show that her impairment meets

or equals a Listing, but she proves that she is unable to perform her “past relevant work,” the

burden of proof then shifts to the Commissioner, at step five, to show that the claimant is able to

perform other work in the national economy, considering her residual functional capacity (“RFC”),

age, education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

           Plaintiff applied for a period of disability and disability insurance benefits on March 14,

2016. Tr. 10. She alleged a disability-onset date of November 1, 2015. Id. Her claim was denied

initially and on reconsideration. Id. Administrative Law Judge (“ALJ”) Michael Leppala held a

hearing on October 24, 2018, in Albuquerque, New Mexico. Tr. 10, 40. Plaintiff appeared in



2
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                    3
          Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 4 of 10




person with her attorney. Tr. 10, 40. The ALJ heard testimony from Plaintiff and an impartial

vocational expert (“VE”), Holly M. Jule. Tr. 10, 40–105 (transcript of hearing), 107–173

(duplicate transcript).

         The ALJ issued his unfavorable decision on February 27, 2019. Tr. 21. The ALJ found

that Plaintiff met the insured status requirements of the Social Security Act through June 30, 2020.

Tr. 12. At step one, he found that Plaintiff had not engaged in substantial gainful activity since

November 1, 2015, her alleged onset date. Id.

         At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

fibromyalgia, gastrointestinal disorders, anxiety, and affective disorders. Id. At step three, he

determined that none of Plaintiff’s impairments, alone or in combination, met or medically equaled

a Listing. Tr. 12–14. Because none of Plaintiff’s impairments met or medically equaled a Listing,

the ALJ went on to assess Plaintiff’s RFC. Tr. 14–19.

         In determining Plaintiff’s RFC assessment, the ALJ rejected the opinion of Plaintiff’s

treating physician, Christine Johnson, M.D. Dr. Johnson had been Plaintiff’s primary care

physician for more than two years (between September of 2014 through December of 2016),

during which time she had seen Plaintiff at least eleven times. Tr. 774–77, 771–71, 456–58,3 454–

56,4 451–54,5 447–50,6 446–47,7 443–45,8 441–43, 529–31, 653. As is relevant to this appeal,

Dr. Johnson addressed Plaintiff’s chronic pain at every appointment. During at least five visits,



3
  Tr. 768–71 (duplicate).
4
  Tr. 766–68 (duplicate).
5
  Tr. 764–66 (duplicate)
6
  Tr. 759–62 (duplicate)
7
  Tr. 757–59 (duplicate).
8
  Tr. 755–57 (duplicate).
                                                 4
         Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 5 of 10




Dr. Johnson noted evidence of Plaintiff’s myofacial pain and fibromyalgia, such as definite tender

points. Tr. 776, 772, 455, 444, 441. The ALJ, however, was not persuaded.

       Instead, he adopted the less restrictive opinions of the non-examining agency consultants,

Drs. Rehman and Billinghurst. Tr 18 (ALJ’s decision), 191–92 (Dr. Rehman’s opinion), 208–10

(Dr. Billinghurst’s opinion). The ALJ found that these physicians “were experienced in the

evaluation of disability claims [and were familiar] with Social Security disability program rules

and regulations.” Tr. 18. The ALJ further found their opinions persuasive because they had

“supported their opinions with citations to specific evidence of record, and put their opinions . . .

in work-related functional terms.” Id. He also found that “their opinions were consistent with the

objective evidence of record.” Id.

       Ultimately, the ALJ found that Plaintiff had:

       the [RFC] to perform light work as defined in 20 CFR 404.1567(b) except that she
       is capable of occasionally lifting and/or carrying 20 pounds, frequently lifting
       and/or carrying ten pounds, standing and/or walking for about six hours in an
       eight-hour workday, and sitting for about six hours in an eight-hour workday, all
       with normal breaks. She can understand, carry out, and remember simple
       instructions and make commensurate work-related decisions, respond appropriately
       to supervision, coworkers, and work situations, deal with routine changes in a work
       setting, maintain concentration, persistence, and pace for up to and including two
       hours at a time with normal breaks throughout a normal workday. She is limited to
       occasional interaction with coworkers, supervisors, and the general public.

Tr. 14–15.

       At step four, the ALJ found that Plaintiff was able to perform her past relevant work as a

cleaner, as it is generally performed in the national economy. Tr. 19. Accordingly, the ALJ

determined that Plaintiff was not disabled. Id.




                                                  5
          Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 6 of 10




         Although he was not required to, the ALJ went on to make alternative findings at step five.

Tr. 19–20. The ALJ considered Plaintiff’s RFC, age, education, work experience, and the

testimony of the VE. Id. He found that Plaintiff could perform the duties of mail clerk and price

marker and that such jobs existed in significant numbers in the national economy. Tr. 20. The

Appeals Council denied review on October 1, 2019. Tr. 1–3. Plaintiff timely filed the instant

action on November 28, 2019. [Doc. 1].

                                                    Discussion

         Plaintiff alleges several reversible errors in the ALJ’s decision, but the Court addresses

only one at this time. The proper legal standards were not applied in evaluating Dr. Johnson’s

treating opinion. Therefore, remand is necessary for reevaluation of Dr. Johnson’s opinion. Doing

so may make moot Plaintiff’s other claims of error. Accordingly, the Court declines to pass on

them at this time.

         Social Security regulations require that, in determining disability, the opinions of treating

physicians be given controlling weight when those opinions are well-supported by the medical

evidence and are consistent with the record. 20 C.F.R. § 404.1527(c)(2).9 This is known as the

“treating physician rule.” Langley, 373 F.3d at 1119. The idea is that a treating physician provides

a “unique perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative examinations,” and

therefore, a treating physician’s opinion merits controlling weight. Doyal, 331 F.3d at 762.




9
  This regulation applies to Plaintiff’s case because she filed her claim for benefits prior to March 27, 2017. See 82
Fed. Reg. 5844 (Jan. 18, 2017).
                                                          6
        Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 7 of 10




       In order to receive controlling weight, treating physician opinions must be both supported

by medical evidence and consistent with the record. If not, the opinions may not merit controlling

weight but still must be given deference and weighed using the following six factors:

               (1) the length of the treatment relationship and the frequency of
               examination; (2) the nature and extent of the treatment relationship,
               including the treatment provided and the kind of examination or
               testing performed; (3) the degree to which the physician’s opinion
               is supported by relevant evidence; (4) consistency between the
               opinion and the record as a whole; (5) whether or not the physician
               is a specialist in the area upon which an opinion is rendered; and
               (6) other factors brought to the ALJ’s attention which tend to
               support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003); see 20 C.F.R. § 404.1527(c).

However, not every factor is applicable in every case, nor should all six factors be seen as

absolutely necessary. What is absolutely necessary, though, is that the ALJ give good reasons—

reasons that are “sufficiently specific to [be] clear to any subsequent reviewers”—for the weight

she ultimately assigns to the opinions. Langley, 373 F.3d at 1119; see 20 C.F.R. § 404.1527(c)(2);

Branum v. Barnhart, 385 F.3d 1268, 1275 (10th Cir. 2004).

       In sum, when properly rejecting a treating physician’s opinion, an ALJ must follow two

phases. First, the ALJ must find that the opinion is not supported by medical evidence and/or is

inconsistent with the record. Second, the ALJ must still give deference to the opinion and weigh

it according to the factors listed above. Like all findings, an ALJ’s findings in these two phases

must be supported by substantial evidence.

       In this case, Plaintiff’s treating physician, Dr. Johnson, drafted a letter in support of her

claim for disability benefits on March 23, 2015.


                                                   7
        Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 8 of 10




                To Whom It May Concern:
                I am contacting you on behalf of my patient, Jamie Medina. Ms. Medina is
       currently applying for disability and asked me to provide this statement about her
       medical diagnosis and physical condition.
                Fibromyalgia is a chronic, life-altering and often debilitating condition for
       which there is no cure. Although this condition reveals itself on the muscles and
       joints, there is also a powerful negative effect on mental functioning. Researchers
       have found that fibromyalgia causes as much disability as other major diseases,
       such as cancer, arthritis, hypertension, heart disease, diabetes and depression.
                Ms. Medina suffers from fibromyalgia and anxiety disorder. As a result of
       these conditions, she should be considered disabled. Her ability to perform a
       number of basic tasks is limited. Ms. Medina is capable of only mild intermittent
       activity. Her ability to sustain any activity for even a few hours a day is
       unpredictable. Any prolonged activity (even sedentary) worsens her condition and
       can cause exacerbation of her symptoms. Therefore, her activities of daily living
       are markedly limited as is her ability to complete tasks. This illness has radically
       limited Ms. Medina’s life. She has been unable to maintain work at any level.
                If you have any further questions regarding this patient, please do not
       hesitate to contact me.

Tr. 685 (emphasis added). On December 14, 2016, Dr. Johnson re-issued her letter, adding that

she planned to take a job elsewhere and inviting the reader to contact her on personal cell-phone

number, which was listed. Tr. 646, 672 (duplicate).

       The ALJ accorded little weight to Dr. Johnson’s opinion. Tr. 18. He acknowledged that it

qualified as a treating opinion but found that it was unsupported and inconsistent with the record.

See Tr. 18.

       I find that the December 2016 statement from [Plaintiff]’s primary care physician,
       Dr. Christine Johnson, M.D., is entitled to little weight. [Tr. 646]. Dr. Johnson had
       an established treating relationship with [Plaintiff] at the time of her statement, and
       therefore her observations are of some value. However, her opinion that [Plaintiff]
       would be limited in even basic activities of daily living and unable to sustain any
       prolonged activity is conclusory and not supported by reference to any specific
       medical evidence or observations, and is not well explained. Moreover, her opinion
       is inconsistent with the majority of the medical evidence from 2017 and 2018 that
       generally reflected no or minor abnormal physical or mental findings upon


                                                 8
         Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 9 of 10




       objective examination. [See Tr. 639–684, 894–959]. Therefore, I afford little
       weight to Dr. Johnson’s opinion.

Tr. 18. This was the entirety of his findings on Dr. Johnson’s opinion. See id.

       Plaintiff argues that the ALJ committed reversible legal error in weighing Dr. Johnson’s

opinion because he failed to apply the treating-physician rule. [Doc. 26] at 2; see [Doc. 20] at 6–

8. The Court agrees.

       The treating-physician analysis is a two-phase analysis. Krauser v. Astrue, 638 F.3d 1324,

1330 (10th Cir. 2011) (“[I]n evaluating the medical opinions of a claimant’s treating physician,

the ALJ must complete a sequential two-step inquiry, each step of which is analytically distinct.”);

Andersen v. Astrue, 319 F. App’x 712, 722 (10th Cir. 2009) (finding reversible legal error where

an ALJ considered only supportability in rejecting a treating opinion). The ALJ found that

Dr. Johnson’s opinion was “conclusory,” “not supported,” “not well explained,” and

“inconsistent,” Tr. 18, which satisfied phase one of the treating-physician analysis. Had such

findings been supported by substantial evidence, they would have sufficed to decline controlling

weight to Dr. Johnson’s opinion. Nevertheless, the ALJ would still have been required to

determine what lesser amount of weight to accord the opinion based on the regulatory factors.

Here, the ALJ completed only phase one and stopped. He failed to complete an “analytically

distinct” inquiry into the regulatory factors. Krauser, 638 F.3d at 1330. This was legal error.

                                           Conclusion

       The ALJ failed to apply the correct legal standards in weighing the opinion of Plaintiff’s

treating physician, Dr. Johnson. Remand, thus, is warranted for reevaluation of Dr. Johnson’s




                                                 9
        Case 1:19-cv-01114-SMV Document 28 Filed 03/29/21 Page 10 of 10




opinion. Plaintiff’s other allegations of error may be made moot when the opinion is reassessed.

Therefore, the Court declines to pass on Plaintiff’s other allegations of error at this time.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse and Remand for Rehearing [Doc. 20] be GRANTED. The Commissioner’s

final decision is reversed, and this case is remanded for further proceedings in accordance with

this opinion. See § 405(g) (sentence four).

       IT IS SO ORDERED.

                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge
                                                       Presiding by Consent




                                                  10
